DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/22.
The requirement was still deemed proper and was made FINAL in the last office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ECG sensor, analogue amplifiers, A/D converters, processing unit, and imaging unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “an electrocardiogram” is vague as it is used in line 1.  If they are the same then “the electrocardiogram” should be used.  If they are different then a modifier, such as “a second electrocardiogram” should be used.  In lines 3-4, “sensing a separate electrocardiogram signal …” is vague as it is unclear if the “separate electrocardiogram” is the same as “an electrocardiogram” used in line 3 and if there are two sensors providing each separate electrocardiogram or one.  In line 7, “a sensor of the ECG” is vague and unclear if it is in the system/method.  It is suggested to put in line 3, “measuring with a sensor the electrocardiogram…”.  In addition, “ECG” should be “electrocardiogram” since the claims use this term throughout. In line 10, “sensors” is vague as line 7 says it is one sensor.  It is unclear if there are two sensors in the system or one.  In lines 10, 11, and 13, “the analogue amplifiers” and “the analogue signal to digital signal converters” are vague as the claim states there are “one or more” and it is unclear if there is “one or more” or multiple amplifiers and converters.  In line 26, “QRS complex” is vague as the claim previously uses “QRS complex segment envelopes”.  It is unclear if these are the same element or not.  If they are different then a modifier should be used.  Similarly, in line 27, “QRS complex” is vague.  If it is the same as line 26’s QRS complex, then “the” should be used. In line 35, “the maximum value” is vague as it is unclear if this is referring to the maximum value used in line 24 or a different maximum value.  Similarly, line 43 has this problem. 
In claim 2, “from all signal average envelope” is vague as it is unclear if it is referencing the envelope used in claim 1.  If it is, then it is suggested to use “from all of the signal average envelopes”. The claim is vague and conflicts with claim 1, as claim 2 has the line placed at 10-70 percent of the “final” average envelop while claim 1 states its placed at the signal average envelope.  It is unclear which is correct.
In claim 3, “QRS complex segments envelopes” and “QRS complex” are vague as they are also used in claim 1 and it is unclear if they are the same or not.  If they are the same, it is suggested to use “the”. 
In claim 4, line 6, “a final average or median envelope” is inferentially included and it is unclear what this pertains to as claims 1 and 4 do not first calculate this final envelope.  In the next to last line “a final…” is vague as it is used previously in the claim.  In the last line “the threshold” and “the maximum level” lack antecedent basis.
In claim 9, the multiple occurrences of “channels” is vague as claim 1 also used at least two channels.  It is unclear if these are the same element or different. In line 2, “recorded” is vague as claim 1 uses “measures”. 
In claims 10, 11, and 15, “the normalized signal average envelope or the signal median envelope” is vague as claim 1 only normalizes the average envelope or median envelope. 
In claim 12, line 3, “the Vd or AVd values” lack antecedent basis. 
In claim 14, line 3, “the SDVd parameter” lacks antecedent basis. 
In claim 15, line 9, “activation times” is inferentially included and it is unclear what this refers to. In the next to last line “relevant value” is vague and unclear what this refers to.
In claim 16, “the Vd, AVd, or AI values” lack antecedent basis.
Similarly, claim 17 has this problem. 
In claim 18, “the SDVd or SDAI parameter” lacks antecedent basis. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5/2/22